Case 5:20-cv-00837-EEF-KLH Document 24 Filed 10/26/20 Page 1 of 5 PageID #: 162




                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 LARRY SMITH AND                                                                          PLAINTIFFS
 DIONNE SMITH

 v.                                               CIVIL ACTION NO. 5:20-CV-00837-EEF-KLN

 3M COMPANY f/k/a MINNESOTA                                                             DEFENDANTS
 MINING & MANUFACTURING
 COMPANY and EMPIRE ABRASIVE
 EQUIPMENT COMPANY

                   EMPIRE ABRASIVE EQUIPMENT CORPORATION’S
                  MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                   IMPLIED WARRANTY AND NEGLIGENCE CLAIMS

         Defendant Empire Abrasive Equipment Corporation, erroneously sued as Empire Abrasive

 Equipment Company (“Empire”), files this its Memorandum in Support of its Motion to Dismiss

 Implied Warranty and Negligence Claims. [Doc. 23]. In support, Empire states as follows:

 I.      Introduction

         Plaintiffs Larry Smith and Dionne Smith seek damages for alleged injuries as the result of

 Plaintiff Larry Smith’s (“Smith”) alleged exposure to respirable silica. Plaintiffs’ negligence and

 implied warranty claims must be dismissed with prejudice because they are not permitted under

 the Louisiana Products Liability Act (“LPLA”) which governs Plaintiffs’ claims. 1 The LPLA

 “establishes the exclusive theories of liability for manufacturers for damage caused by their

 products.” La. Rev. Stat. § 9:2800.52. Plaintiffs cannot recover damages caused by products on

 theories not contained in the LPLA. La. Rev. Stat. § 9:2800.52. Here, Plaintiffs sue Empire for


 1
   Federal courts sitting in diversity apply state substantive law and federal procedural law. In re Katrina
 Canal Breaches Litigation, 495 F.3d 191,206 (5th Cir.2007). As such, district courts are “duty bound to
 apply Louisiana law.” Bladen v. C.B. Fleet Holding Co., 487 F. Supp. 2d 759, 763 (W.D. La. 2007)
 (applying the LPLA in a products liability-diversity jurisdiction case).
Case 5:20-cv-00837-EEF-KLH Document 24 Filed 10/26/20 Page 2 of 5 PageID #: 163




 alleged damages from products manufactured by Empire. Plaintiffs’ recourse for their alleged

 damages can only be brought under LPLA theories. Plaintiffs, however, raise several non-LPLA

 claims against Empire, including implied warranty of fitness and merchantability and negligence

 claims. These claims should be dismissed with prejudice because these theories not set forth in the

 LPLA.

 II.     Background and facts alleged in the First Amended Complaint.

         Plaintiffs filed suit in this court on June 30, 2020, and subsequently filed their First

 Amended Original Complaint on October 1, 2020. [Doc 1] (Complaint); [Doc. 16] (First Amended

 Original Complaint (“FAC”)). In their First Amended Original Complaint, Plaintiffs allege Smith

 was exposed to “silica and other hazardous dust” in his work with Libbey Glass Company between

 1980 and 2013. [Doc. 16] (FAC at ¶¶13-14). Plaintiffs claim Smith’s duties included “abrasive

 blasting.” Id. at ¶ 13. Plaintiffs allege further that Smith developed silicosis or pneumoconiosis

 from his work. Id. at ¶ 18.

         Plaintiffs purport to raise four claims or “counts” against Empire, Counts VIII, IX, X and

 XI in the FAC. [Doc. 16] (FAC at p. 12-16). On closer examination, however, the claims raised

 in VIII and IX in the First Amended Original Complaint are identical, product liability theories of

 recovery. Thus, Plaintiffs assert three claims against Empire: product liability, negligence and

 breach of express and implied warranties of fitness and merchantability. 2 Specifically, Counts X


 2
  Plaintiffs raised punitive damages claims exclusively against co-defendant 3M and not against Empire
 Corp. Plaintiffs, however, withdrew the claims for punitive damages when they excluded such claims in
 their First Amended Original Complaint. Further, Plaintiffs acknowledged that their punitive damages
 claims were withdrawn in their Response and Memorandum in opposition to Defendant 3M Company’s
 Partial Motion to Dismiss [Doc. 15]. However, to the extent Plaintiffs’ punitive damage claims can be
 construed to apply against Empire Corp., such claims must be dismissed because Louisiana law, which
 controls the question of punitive damages, does not permit Plaintiffs to seek punitive damage absent
 statutory authorization. There are no Louisiana statutes permitting a claim for punitive damages on
 Plaintiffs’ claims, and Plaintiffs fail to identify any provision of Louisiana law authorizing the recovery of
 punitive damages. Consequently, any claim for punitive damages must be dismissed for the failure to state
                                                       2
Case 5:20-cv-00837-EEF-KLH Document 24 Filed 10/26/20 Page 3 of 5 PageID #: 164




 and XI in the First Amended Original Complaint [Doc. 16] raise claims of negligence and implied

 warranty against Empire.

 III.    Argument

         A. Motion to dismiss standard.

         Under Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss a claim

 for    “failure    to   state    a   claim     upon     which     relief   can    be    granted.”    On    a

 Rule 12(b)(6) motion to dismiss, district courts are limited to consideration of the contents of the

 pleadings, including attachments thereto. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496,

 498 (5th Cir. 2000). A pleading will survive a motion under Rule 12(b)(6) if it alleges “enough

 facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

 U.S. 544, 570 (2007). Because Plaintiffs’ negligence and implied warranty claims are not viable

 under the LPLA, they are facially implausible and must be dismissed.

         B.        Plaintiffs’ non-LPLA claims are subject to dismissal with prejudice.

         The LPLA provides Plaintiffs’ exclusive remedy in this product liability case. The LPLA

 provides:

                   This Chapter establishes the exclusive theories of liability for
                   manufacturers for damage caused by their products. A claimant may
                   not recover from a manufacturer for damage caused by a product on
                   the basis of any theory of liability that is not set forth in this Chapter.

 La. Rev. Stat. § 9:2800.52.

         Plaintiffs’ seek damages caused by an allegedly defective product manufactured by

 Empire. [Doc. 16] (FAC at pp. 12-16). Therefore, the LPLA applies to Plaintiffs’ claims and


 a claim. F.R.C.P. 12(b)(6); Taylor v. Denka Performance Elastomer LLC, 332 F. Supp. 3d 1039, 1057
 (E.D. La. 2018). (“The Civil Code permits punitive damages in causes of action arising out of child
 pornography (article 2315.3), driving while intoxicated (article 2315.4), child molestation (article 2315.7),
 and domestic abuse (article 2315.8).”)
                                                       3
Case 5:20-cv-00837-EEF-KLH Document 24 Filed 10/26/20 Page 4 of 5 PageID #: 165




 according to the LPLA, Plaintiffs are only permitted to bring claims based on the theories of

 liability set forth in the statute.

         Four theories of liability are available to Plaintiffs under the LPLA: “defective design,

 defective manufacture, failure to warn, and breach of [express] warranty.” Grenier v. Medical

 Engineering Corp., 243 F.3d 200, 203 (5th Cir. 2001); La. Rev. Stat. §§ 9:2800.55 to -.58. “Courts

 routinely dismiss claims against manufacturers that do not arise under the LPLA,” (Ingram v.

 Bayer Corp., CIV.A. 02-0352, 2002 WL 1163613, at *2 (E.D. La. May 30, 2002), including the

 non-LPLA claims or theories of implied warranty and negligence raised by Plaintiffs against

 Empire. 3 Given the LPLA’s plain and exclusive language, Plaintiffs’ non-LPLA claims of

 negligence and implied warranty against Empire are barred and must be dismissed with prejudice

 for the failure of Plaintiffs to state a claim upon which relief can be granted. F.R.C.P. 12(b)(6).

 IV.     Conclusion

         Because the Plaintiffs’ non-LPLA claims of implied warranty and negligence are not set

 out in the LPLA and are thereby barred, Plaintiffs’ First Amended Original Complaint fails to state

 a claim upon which relief can be granted as to these two claims. As a result, the court should

 dismiss these claims with prejudice under Federal Rule of Civil Procedure 12(b)(6).




 3
  See also Jefferson v. Lead Industries, 106 F.3d 1245, 1251 (5th Cir. 1997) (affirming dismissal of
 plaintiff’s claims of negligence, fraud by misrepresentation, market share liability, breach of implied
 warranty of fitness, and civil conspiracy due to exclusivity of the LPLA); Lewis v. GE Healthcare, Inc.,
 No. 5:19-CV-00490, 2020 WL 1490719, at *4 (W.D. La. Mar. 25, 2020) (negligence, misrepresentation,
 implied warranty, fraud) (citing Jefferson v. Lead Indus. Ass’n, Inc., 106 F.3d 1245, 1251 (5th Cir. 1997)
 (negligence, fraud, implied warranty); Guillot v. Aventis Pasteur, Inc., No. 02-3373, 2013 WL 4508003, at
 *3 n.5 (E.D. La. Aug. 22, 2013) (negligence, implied warranty); King v. Bayer Pharm. Corp., No. 09-0465,
 2009 WL 2135223, at *4 (W.D. La. July 13, 2009) (negligence, implied warranty, misrepresentation));
 Batiste v. Stryker Corp., No. 319CV00574JWDEWD, 2020 WL 3451690, at *10 (M.D. La. June 24, 2020)
 (negligence, fraud, implied warranty); McCleary v. Elekta, Inc., No. CV 19- 00052, 2019 WL 5295699, at
 *4 (W.D. La. Oct. 18, 2019) (negligence).
                                                     4
Case 5:20-cv-00837-EEF-KLH Document 24 Filed 10/26/20 Page 5 of 5 PageID #: 166




        Respectfully submitted this 26th day of October, 2020.

                                      EMPIRE ABRASIVE EQUIPMENT CORPORATION

                                      BY:      /s/Johanna M. McMullan
                                               JOHANNA M. MCMULLAN, LA Bar No. 24555
                                               PAGE, MANNINO, PERESICH
                                               & McDERMOTT, P.L.L.C.
                                               460 BRIARWOOD DRIVE, SUITE 415
                                               POST OFFICE BOX 16450
                                               JACKSON, MS 39236-6450
                                               PHONE: (601) 896-0114 FAX: (601) 896-0114
                                               johanna.mcmullan@pmp.org




                                CERTIFICATE OF SERVICE

        I, Johanna M. McMullan, of the law firm of Page, Mannino, Peresich & McDermott,

 P.L.L.C., certify that a true and correct copy of the foregoing was electronically filed with the

 Clerk of the Court via the Court’s CM/ECF system, which will provide a copy of same to all

 counsel of record.

        THIS, the 26th day of October, 2020.


                                               /s/Johanna M. McMullan
                                               JOHANNA M. McMULLAN, LA Bar No. 24555




                                                 5
